UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-1374



EDWARD W. MURPHY,

                                                            Petitioner,

          versus


KENTUCKY CARBON COAL COMPANY; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                           Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-844-BLA, 88-2704-BLA)


Submitted:   August 17, 1999                 Decided:   October 7, 1999


Before ERVIN,* HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward W. Murphy, Petitioner Pro Se. Ronald Eugene Gilbertson,
KILCULLEN, WILSON & KILCULLEN, Washington, D.C.; Patricia May Nece,
Jill M. Otte, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.



     *
       Judge Ervin participated in the consideration of this case
but died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Edward W. Murphy seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1999).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board.     See Murphy v. Kentucky Carbon Coal, BRB No. 98-844-BLA,

(B.R.B. Mar. 16, 1999). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2